TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00530-CV



                   Terry Christopher Bounds and Diana Bounds, Appellants

                                                   v.

       Bounds and Pinto Marketing, Inc. d/b/a Canyon Lake Visitors Bureau and
         f/k/a/ PBC Marketing Company; Austrends, Inc.; and Randy Osherow,
   Trustee of the Chapter 7 Bankruptcy Estate of Terry Christopher Bounds, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
       NO. D-1-GN-13-002131, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellants Terry Christopher Bounds and Diana Bounds have filed an unopposed

motion to abate this appeal, citing settlement negotiations that might conclude this proceeding and

other related litigation. Appellants request that this Court abate this appeal “until further notice from

the parties.” We will grant the motion to the extent of abating this appeal until March 5, 2014. If

the parties have finalized a settlement by that date, they are instructed to file a motion to reinstate

and dismiss the appeal in accordance with the settlement agreement. If the parties have not finalized

a settlement by that date, they are instructed to file a report informing this Court as to the status of

the appeal and, if applicable, any request to extend the abatement.
                                          __________________________________________

                                          Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Goodwin

Abated

Filed: December 5, 2013




                                             2